' . · .. ·.'

·~·- j~




                                          l.     WO
                                          2
                                        ·3

                                          4
               .'    ·,,·   .. ·
                                          5
                                          6                               IN THE UNITED STATES DISTRICT COURT.
                                          7                                      FOR THE DISTRICT OF ARIZONA
                                          .8
                                          9      United States of Am~rica,                           ·NO. 19-01181P0-001
                                        ·10                         Plaintiff,                        ORDER OF DETENTION PENDING
                                                                                                      TRIAL                    .
                                         11·     v.
                                         12      Daniel Gustavo Luna,
                                         13                         Defendant.
                                         14
                                         15                 In accordance with the Bail Reform Act, 18 U.S.C. § 3142(£), a detention.hearing·
                                         16      has been submitted~ I conclude that the following facts are established:
          .•        ·'1.J•.


                                         17     ·(Check one or both, as applicable.)·
                                       ·lS       D          by clear and co.nvincing evidence the defendant is a danger to the .cornll1:unity .and
                                      ·. 19      require the detention of the defendant pending trial in this case.

                                        20       ·~         by a preponderance of the evidence the defendant is a serious flight· risk and
                                        ·~1     . require the detention of the defendant pending trial in this case.
                                                                                  PART   I~-   FINDINGS OF FACT
                                        23       .D         (l).    18 U.S.C. § 3142(e)(2)(A): The defendant has been convicted of a:'.(federaL.
                                                        '       .                                                                        '       '   .'


                                        24·      .offense)(state or local offense that would .have been a· federal offense if a circumstance ·
                                        25       giving rise to federal jurisdiction had existed) that is
                                      . ,2.9                D       a crime of violence as defined in 18 U.S.C. § 3156(a)(4).
                                   .· ~ . 27.               D       an offense for which the maximum sentence is life imprisoqment or death .
                            '. ·,' ~ 28,                    0 ·· an     offense for· which a maximum term of imprisonment .of ten·. years or
                           1            moreisprescribedin _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~

                           2             D        a felony that was committed after the defendant had been convicted of two

                           3            or .more prior federal offenses described in 18 U.S.C. § 3142(f)(l)(A}-(C), or
                     ..
                          4             comparable state or local offenses.
                           5             D        any f~lony that involves a minor victim or· that involves the possession or
                           6            use of a firearm or destructive device (as those terms are defined in se.ction 921 ),
                           7             or any other dangerous weapon, or involves a failure to register under l8 U.S.C. §.
                           8             2250.
                         ·9      D       (2)      18 U.S.C. § 3142(e)(2)(B):         The offense described in finding 1 was
               ..
                          10     committed while the defendant was on release pending trial for a federal, state or local
                          11     9ffense.
                          12     D       (3)      18 U.S.C. §cJ142(e)(2)(C):        A period of not more than five ye.ars has.
                          13     elapsed since the (date of conviction)(release of the defendant from imprisonment) for the
                    . ·14        offepse described in finding 1.
                          15    ·D       (4)      Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no

     '.   1'
                          16.    condition or combination ·of conditions will reasonably assure the safety· of ( an)other
                          17     person( s) and the community.          I further find that the defendant has riot rebutted this
                          18     presumption ..
                          19                                            Alternative Findings
                          20    ,o      '(l)      18 U.S.C. § 3142(e)(3):         There is probable cause to believe that the
                     . 21        def~ndant     has committed an offense
                     .22
                    ..                   D        for which a maximum term of imprisonment of ten ye,ars or more 1s
                          23            prescribed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ · .1

                     . 24                D        under,18 U.S.C. § 924(c), 956(a), or 2332(b) .
                         25              D        under 18 U.S.C. § 1581-1594, for which a maximum term of imprisonment
                          26·            of 20 years   o~   more is prescribed.
'   ..    ·,

                          27
                                         1 Insert as applicable: (a) Controlled Substances Act (21 U.S.C.        § 801 et seq.); (b) .Controlled
                          28      Substances Import and Export Act (21 U.S.C. § 951 et   seq~);   or (c) Section 1 of Act of Sept. 15, 19.80 (21
                                · U.S.C. § 955a).                                                                               ·


                                                                                  -2- .
     I'
).




             1            D       an offense involving a mmor victim under section                                 18 U.S.C. §
                                                                                      2
             2
             3    D       (2)     The defendant has not rebutted the presumption established by finding 1
             4    that no condition or combination of conditions will reasonably assure the appearance of
             5    the defendant as required and the safety of the community. /
             6                                             Alternative Findings

             7    ·rf     (1)     There is ~ serious risk that the defendant will flee; no condition or
             8    combination of conditions will reasonably assure the appearance of the. defendant as
             9    required.

~·   .
           10     D       (2)     No condition or combination of conditions will reasonably assure the safety
          "11     of others and the community.
            12    D       (3).    There is a serious risk that the defendant will (obstruct or attempt to
            13    obstruct justice) (threaten, injure, or intimidate a prospective witness or juror).
          · 14.   D       (4)
            15
                        PART II~- WRITTEN STATEMENT OF REASONS FOR DETENTION.
            16"                ,        (Check one or bo'th, as applicable.) . .
            1T    D       (1)     I find that the credible testiniony and information3 submitted at the . hearing
            18    establishes by clear and convincing evidence as to danger that: ------------,.--
            19
           20     D       (2)     I find that a preponderance of the          e~idence       as to risk of flightthat:.
            21            D       The defendant is not a citizen of the United States.
           22             D       The defendant, at the time of the charged offense, was in the United Stat~s.
          . ·23           illegally.
           24             D       If released herein, the defendant faces deportation proceedings .by the
           25'
                                                                                         J

           26             2
                           Insert as applicable 18 U.S.C. §§1201, 1591, 2241, 2242, 2244(a)(l), 2245, 2251, 2251(a),
                  2252(a)(l), 2252(a)(2), 2252(a)(3), 2252(a)(4), 2260, 2421, 2422, 2423, or 2425.     ·
           27
                          3
                             The rules concerning admissibility of evidence in criminal trials do. not apply to the presentation
            28    and consideration of infonnation at the detention hearing. 18 U.S.C. § 3142(f). See 18 U.S.C. § 3142(g)
                  for the factors to be taken into account.           I   .




                                                                      -3-
.,



        1              Bureau' of Immigration and Customs Enforcement, placing him/her beyond the
        2              jurisdiction of this Court.
        3              D      The defendant has no significant contacts, in the United States or in the
        4              District of Arizona.
        5              D . The     defendant has no resources in the United States from which 'he/she
        6              might make a bond reasonably calculated to assure his/her future appearance.
        7              D      The defendant has a prior criminal history.
        8              D      The defendant lives and works in Mexico.
        9              D      The defendant is an amnesty applicant but has no substantial ties in Arizona
       10              or in the United States and has substantial family ties to Mexico.
       11              D      There is a record of prior failure to comply with court order.
                                                                                                       \
       12              D      The defendant attempted to evade law enforcement contact by fleeing from.
       13              law enforcement.
       14              D      The defendant is facing a mimmum mandatory of -----'-------~
       15              incarceration and a maximum of
       16    ~·        The defendant does not dispute the information contained in the Pretrial   S~rvices

      .17 : .Report, e x c e p t : - - - - - - - - - - - - - - - - - - - - - - . - - - - - - -
       18
       19
       20
       21              The Court incorporates by reference the findings of the Pretrial Services Agency
 ·'   . 22   which were reviewed by the Court at the time of the hearing in this matter .
       23
       24                      PART    111--DIRE~TIONS       REGARDING DETENTION.
       25              The defendant is committed to the custody of the Attorney General .or ·his/her
       26·   designated representative for confinement in a corrections facility separate, to- the extent
       27· · ·prac~icable, from persons awaiting or serving sentences or being held in- custody .pending
 :
       28    appe~l.    The .defendant shall be afforded a reasonable opportunity for private consultation


                                                           -4-
        1    with defense counsel.     On order of a court of the United States or on request of an
        2    -attorney for the Government, the person in charge of the corrections facility shall-deliver
        3    the defendant to the United States Marshal for the purpose of an appearance in
        4    connection with a court proceeding.
        5                   PART IV -- APPEALS AND THIRD PARTY REL~ASE
        6           IT IS ORDERED that should an appeal of this detention order be filed with the
        7    District Court, it is counsel's responsibility to deliver a copy of the motion for
        l8   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
        9    , the District Court. Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009, -
       10    Defondant shall have fourteen ( 14) days from the date of service of a copy of this order or
       11    after the oral order is stated on the record within which to file specific written objections
       12    with the district court. Failure to timely file objections in accordance with Rule 59(a)
       13    -inay waive the right to review. 59(a), FED.R.CRIM.P.
,.,    14           IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
      .15    is counsej's responsibility to notify Pretrial Services sufficiently in advance of the hearing
       16 ,,_.before the District Court to allow Pretrial Services an opportunity to interview 'lnd
       17    invest_igate the potential third party custodian.
       '18   DATE: 3/19/2019 ·
      ' 19
       20·                                                              ames . etca
                                                                 United States Magistrate Judge
       21
       22
       23
      -24
       25
       26
       27
      '28
"'




                                                           -5-
